TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00524-CV



                                  In re Jerryl Darwin Robinson



                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus, complaining that the trial court had

not timely ruled on his petition for writ of habeas corpus. However, since relator filed his petition,

the trial court has acted on the petition. Because relator has received a ruling on his habeas

petition, which was the same relief he sought via his mandamus proceeding, we deny the petition

for writ of mandamus. See Tex. R. App. P. 52.8.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: August 30, 2013